DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted March 7, 2022.  The present application is a CON of application 16/147,912 (now U.S. Patent Number 11,270,784), in CON of application 10/611,601 (now U.S. Patent Number 10,152,453).  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 8 – 14, and 16 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 5 – 20 of U.S. Patent No. 11,270,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the main difference in the independent claims is specifying the patient in the present application, as opposed to specifying the room number in U.S. Patent Number 11,270,784.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1– 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaco et al., herein after Chaco (U.S. Patent Number 5,822,544) in view of Evanyk et al., herein after Evanyk (U.S. Publication Number 2004/0225199 A1) further in view of Ying et al., herein after Ying (U.S. Patent Number 7,343,565).

Claim 1: Chaco teaches a method comprising: 
wirelessly receiving, by a mobile device, an identification signal transmitted via a wireless network from a room transceiver (column 3, lines 34 – 39 discloses a plurality of remote stations includes control stations, patient stations, and staff stations and the central processing means includes means for directing audio, visual, and data signals transmitted to control stations; column 10, lines 48 – 60 discloses messages are received for and sent to the network via the fixed transceivers; column 12, lines 24 – 51 discloses a portable nurse unit is capable of transmitting data to a transceiver, which are capable of sending and receiving infrared signals; column 18, lines 11 – 25; and column 19, line 38 through column 20, line 20 where Chaco discloses a system/method in which an identification badge is used to transmit a signal upon entry of a room – transceivers are located in various areas of a facility (column 9, lines 40 – 48) which may conceivably include a patient room); 
determining, by the mobile device, a patient specified by the identification signal transmitted via the wireless network from the room transceiver (column 3, lines 44 – 50 discloses obtaining medical record data from one or more sources and displaying the medical record data on a handheld device; column 7, lines 46 – 49 discloses a patient card, which is a database containing identifying information about a patient; column 19, line 38 through column 20, line 20 where Chaco discloses a system/method in which an identification badge is used to transmit a signal upon entry of a room – transceivers are located in various areas of a facility (column 9, lines 40 – 48) which may conceivably include a patient room; column 20, lines 30 – 65 discloses a bar-code, obtained directly from the patient station, indicating patient room number); 
transmitting, by the mobile device, a patient chart request via the wireless network to the room transceiver, the patient chart request specifying the patient and requesting an electronic patient chart (column 7, lines 41 – 67 discloses a memory card which is a portable database of information that contains identifying and other information about a patient at the hospital including patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart and may be used to access more detailed information on a patient’s bedside station; column 19, lines 38 – 49 discloses the badge transmitter may be used as a data link between the personal database implemented in the memory card and the central computer system; column 20, lines 30 – 65 discloses a bar-code, obtained directly from the patient station, indicating patient room number). 
Chaco fails to explicitly teach the following limitations met by Evanyk as cited:
wherein the room transceiver is in communication with a computer system to receive, from the room transceiver, the patient chart request specifying the patient, to verify that the patient specified in the patient chart request is associated with the room transceiver from which the patient chart request is received (paragraph 25 discloses a wireless network to inform personnel receiving the transmitted physiological parameters at a remote location, the exact location of a patient, person, or physical object, in a room within a building, such as a hospital; paragraph 33 discloses wirelessly transmitting signals such as warning signals, patient identity, patient room number to a portable RF receiver),
to retrieve the electronic patient chart by querying an electronic database for the patient specified by the patient chart request, the electronic database electronically associating a plurality of electronic patient charts and a plurality of patients including the patient specified by the patient chart request, and to provide the electronic patient chart to the room transceiver, wherein the computer system retrieves and provides the electronic patient chart in response to the verifying that the patient specified in the patient chart request is associated with the room transceiver from which the patient chart request is received (paragraph 33 discloses an RF receiver is associated with a display unit to enable the measure physiological parameters of the person to be analyzed and/or monitored by qualified personnel and where the transmitter unit wirelessly transmits the measured parameters or signals associated (such as warning signals, patient identity, patient room number) to a portable RF receiver unit such as a PDA or laptop computer to notify medical personnel of a patient’s condition and location; paragraph 56 discloses a server that maintains a record of the patients medical history).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Chaco to further include a transponder which includes an electronic circuit or unit that is detachably coupled to a transducer affixed to an animate body for measuring a physiological or biological parameter, the transducer wirelessly transmitting the measured parameter to a remote receiver station as disclosed by Evanyk.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Chaco in this way to provide the measurements of a patient in a hospital room or elsewhere where the vital signs are under constant review by qualified personnel (Evanyk:  paragraph 12). 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
in response to the patient chart request specifying the patient, wirelessly receiving, by the mobile device, the electronic patient chart transmitted via the wireless network from the room transceiver (column 2, lines 13 – 28 discloses ergonomic graphical user interfaces for displaying medical record information obtained from various sources within handheld devices; column 5, lines 1 – 15 discloses a data processing system implemented in a hospital or other medical facility and includes a central server that is configured to obtain patient data from various sources, reformat the data for display within the displays of the handheld devices, and serve the reformatted data to the handheld devices; column 6, line 60 through column 7, line 19 discloses a list of patient names for which a user wishes to access data and includes, but is not limited to, various clinical data, a patient name, and hospital room number).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Chaco and Evanyk to further include a handheld device for displaying medical record information via the graphical user interface of the device as disclosed by Ying.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Chaco and Evanyk in this way to provide an improved, less time-consuming way of allowing healthcare providers access to patient information from various source and locations (Ying:  column 2, lines 3 – 8). 
  
Claim 2: Chaco, Evanyk, and Ying teach the method of claim 1. Chaco teaches a method further comprising displaying the electronic patient chart in response to the wirelessly receiving of the electronic patient chart (column 3, lines 34 – 39 discloses a plurality of remote stations includes control stations, patient stations, and staff stations and the central processing means includes means for directing audio, visual, and data signals transmitted to control stations; column 7, lines 41 – 67 discloses a memory card which is a portable database of information that contains identifying and other information about a patient at the hospital including patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart and may be used to access more detailed information on a patient’s bedside station; and column 19, lines 38 – 49 where Chaco discloses a patient card which is defined as a portable patient database and includes patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart).  

Claim 3: Chaco, Evanyk, and Ying teach the method of claim 1. 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
further comprising receiving an identifier of the patient specified by the identification signal (column 6, line 60 through column 7, line 19 discloses a list of patient names for which a user wishes to access data and includes, but is not limited to, various clinical data, a patient name, and hospital room number).  
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein.

Claim 4: Chaco, Evanyk, and Ying teach the method of claim 1. 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
further comprising displaying the electronic patient chart (column 2, lines 13 – 28 discloses ergonomic graphical user interfaces for displaying medical record information obtained from various sources within handheld devices.  
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein.
  
Claim 5: Chaco, Evanyk, and Ying teach the method of claim 1. 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
further comprising modifying the electronic patient chart (column 7, lines 28 – 40 discloses GUI control, when activated by a user, displays information about new clinical data for patients displayed within the GUI, and the GUI control may also be configured to display other updated information). 
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein.

Claim 6: Chaco, Evanyk, and Ying teach the method of claim 1.  Chaco teaches a method further comprising receiving an input to the electronic patient chart (column 10, lines 48 – 65 which discloses an input device where the caregiver can use a terminal to input patient information).  

Claim 7: Chaco, Evanyk, and Ying teach the method of claim 1. Chaco teaches a method wherein the identification signal comprises a scanned bar code (column 20, lines 30 – 65 discloses a bar-code, obtained directly from the patient station, indicating patient room number).

Claim 8: Chaco teaches a mobile system comprising: 
a hardware processor (column 32, lines 45 – 60); and 
a memory device storing code that, when executed by the hardware processor, causes the hardware processor to perform operations (column 6, lines 31 – 46; column 14, lines 10 – 21), the operations comprising: 
wirelessly receiving a radio-frequency identification signal broadcast by a room transceiver (column 3, lines 34 – 39 discloses a plurality of remote stations includes control stations, patient stations, and staff stations and the central processing means includes means for directing audio, visual, and data signals transmitted to control stations; column 10, lines 48 – 60 discloses messages are received for and sent to the network via the fixed transceivers; column 12, lines 24 – 51 discloses a portable nurse unit is capable of transmitting data to a transceiver, which are capable of sending and receiving infrared signals; column 18, lines 11 – 25; and column 19, line 38 through column 20, line 20 where Chaco discloses a system/method in which an identification badge is used to transmit a signal upon entry of a room – transceivers are located in various areas of a facility (column 9, lines 40 – 48) which may conceivably include a patient room); 
determining a wireless network and a patient specified by the radio- frequency identification signal broadcast by the room transceiver (column 3, lines 44 – 50 discloses obtaining medical record data from one or more sources and displaying the medical record data on a handheld device; column 19, line 38 through column 20, line 20 where Chaco discloses a system/method in which an identification badge is used to transmit a signal upon entry of a room – transceivers are located in various areas of a facility (column 9, lines 40 – 48) which may conceivably include a patient room; column 20, lines 30 – 65 discloses a bar-code, obtained directly from the patient station, indicating patient room number); 
transmitting a patient chart request via the wireless network to the room transceiver, the patient chart request requesting an electronic patient chart and specifying the patient  (column 7, lines 41 – 67 discloses a memory card which is a portable database of information that contains identifying and other information about a patient at the hospital including patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart; column 19, lines 38 – 49 discloses the badge transmitter may be used as a data link between the personal database implemented in the memory card and the central computer system).
Chaco fails to explicitly teach the following limitations met by Evanyk as cited:
wherein the room transceiver is in communication with a computer system to receive, from the room transceiver, the patient chart request specifying the patient, to verify that the patient specified in the patient chart request is associated with the room transceiver from which the patient chart request is received (paragraph 25 discloses a wireless network to inform personnel receiving the transmitted physiological parameters at a remote location, the exact location of a patient, person, or physical object, in a room within a building, such as a hospital; paragraph 33 discloses wirelessly transmitting signals such as warning signals, patient identity, patient room number to a portable RF receiver), 
to retrieve the electronic patient chart by querying an electronic database for the patient specified by the patient chart request, the electronic database electronically associating a plurality of electronic patient charts and a plurality of patients including the patient specified by the patient chart request, and to provide the electronic patient chart to the room transceiver, wherein the computer system retrieves and provides the electronic patient chart in response to the verifying that the patient specified in the patient chart request is associated with the room transceiver from which the patient chart request is received (paragraph 33 discloses an RF receiver is associated with a display unit to enable the measure physiological parameters of the person to be analyzed and/or monitored by qualified personnel and where the transmitter unit wirelessly transmits the measured parameters or signals associated (such as warning signals, patient identity, patient room number) to a portable RF receiver unit such as a PDA or laptop computer to notify medical personnel of a patient’s condition and location; paragraph 56 discloses a server that maintains a record of the patients medical history).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Chaco to further include a transponder which includes an electronic circuit or unit that is detachably coupled to a transducer affixed to an animate body for measuring a physiological or biological parameter, the transducer wirelessly transmitting the measured parameter to a remote receiver station as disclosed by Evanyk.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Chaco in this way to provide the measurements of a patient in a hospital room or elsewhere where the vital signs are under constant review by qualified personnel (Evanyk:  paragraph 12). 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
in response to the patient chart request specifying the patient, wirelessly receiving the electronic patient chart transmitted via the wireless network from the room transceiver (column 2, lines 13 – 28 discloses ergonomic graphical user interfaces for displaying medical record information obtained from various sources within handheld devices; column 5, lines 1 – 15 discloses a data processing system implemented in a hospital or other medical facility and includes a central server that is configured to obtain patient data from various sources, reformat the data for display within the displays of the handheld devices, and serve the reformatted data to the handheld devices; column 6, line 60 through column 7, line 19 discloses a list of patient names for which a user wishes to access data and includes, but is not limited to, various clinical data, a patient name, and hospital room number).  
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein.

Claim 9: Chaco, Evanyk, and Ying teach the mobile system of claim 8. Chaco teaches a system wherein the operations further comprise: displaying the electronic patient chart in response to the wirelessly receiving of the electronic patient chart (column 3, lines 34 – 39 discloses a plurality of remote stations includes control stations, patient stations, and staff stations and the central processing means includes means for directing audio, visual, and data signals transmitted to control stations; column 7, lines 41 – 67 discloses a memory card which is a portable database of information that contains identifying and other information about a patient at the hospital including patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart and may be used to access more detailed information on a patient’s bedside station; and column 19, lines 38 – 49 where Chaco discloses a patient card which is defined as a portable patient database and includes patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart).  

Claim 10: Chaco, Evanyk, and Ying teach the mobile system of claim 8. 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
wherein the operations further comprise: displaying the electronic patient chart (column 2, lines 13 – 28 discloses ergonomic graphical user interfaces for displaying medical record information obtained from various sources within handheld devices.  
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein..  

Claim 11: Chaco, Evanyk, and Ying teach the mobile system of claim 8. 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
wherein the operations further comprise: modifying the electronic patient chart (column 7, lines 28 – 40 discloses GUI control, when activated by a user, displays information about new clinical data for patients displayed within the GUI, and the GUI control may also be configured to display other updated information). 
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein..  

Claim 12: Chaco, Evanyk, and Ying teach the mobile system of claim 8. Chaco teaches a system wherein the operations further comprise: receiving an input to the electronic patient chart (column 10, lines 48 – 65 which discloses an input device where the caregiver can use a terminal to input patient information).  

Claim 13: Chaco, Evanyk, and Ying teach the mobile system of claim 8. 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
wherein the operations further comprise: receiving an edit to the electronic patient chart (Figures 19 and 22; column 9, line 42 through column 10, line 2 discloses an option to allow the user to edit the links to add or remove applications and/or links that can be launched from the pop-up list).  
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein..  

Claim 14: Chaco, Evanyk, and Ying teach the mobile system of claim 8. Chaco teaches a system wherein the operations further comprise: sending the patient chart request to a server (column 7, lines 41 – 67 discloses a memory card which is a portable database of information that contains identifying and other information about a patient at the hospital including patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart; column 19, line 38 through column 20, line 3 discloses each of the stationary transceivers are responsive to commands from the central computer transmitted via the network server to receive identification data from, and optionally transmit data to, the various badge transceivers).  

Claim 15: Chaco, Evanyk, and Ying teach the mobile system of claim 8. Chaco teaches a system wherein the identification signal comprises a scanned bar code (column 20, lines 30 – 65 discloses a bar-code, obtained directly from the patient station, indicating patient room number).  

Claim 16: Chaco teaches a memory device storing code that when executed by a hardware processor when deployed in a mobile device causes the hardware processor to perform operations (column 6, lines 31 – 46; column 14, lines 10 – 21), the operations comprising: 
wirelessly receiving an identification signal broadcast by a room transceiver (column 3, lines 34 – 39 discloses a plurality of remote stations includes control stations, patient stations, and staff stations and the central processing means includes means for directing audio, visual, and data signals transmitted to control stations; column 10, lines 48 – 60 discloses messages are received for and sent to the network via the fixed transceivers; column 12, lines 24 – 51 discloses a portable nurse unit is capable of transmitting data to a transceiver, which are capable of sending and receiving infrared signals; column 18, lines 11 – 25; and column 19, line 38 through column 20, line 20 where Chaco discloses a system/method in which an identification badge is used to transmit a signal upon entry of a room – transceivers are located in various areas of a facility (column 9, lines 40 – 48) which may conceivably include a patient room); 
determining a wireless network and a patient specified by the identification signal broadcast by the room transceiver (column 3, lines 44 – 50 discloses obtaining medical record data from one or more sources and displaying the medical record data on a handheld device; column 7, lines 46 – 49 discloses a patient card, which is a database containing identifying information about a patient; column 19, line 38 through column 20, line 20 where Chaco discloses a system/method in which an identification badge is used to transmit a signal upon entry of a room – transceivers are located in various areas of a facility (column 9, lines 40 – 48) which may conceivably include a patient room; column 20, lines 30 – 65 discloses a bar-code, obtained directly from the patient station, indicating patient room number); 
transmitting a patient chart request via the wireless network to the room transceiver, the patient chart request requesting an electronic patient chart and specifying the patient determined from the identification signal (column 7, lines 41 – 67 discloses a memory card which is a portable database of information that contains identifying and other information about a patient at the hospital including patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart and may be used to access more detailed information on a patient’s bedside station; column 19, lines 38 – 49 discloses the badge transmitter may be used as a data link between the personal database implemented in the memory card and the central computer system; column 20, lines 30 – 65 discloses a bar-code, obtained directly from the patient station, indicating patient room number). 
Chaco fails to explicitly teach the following limitations met by Evanyk as cited:
wherein the room transceiver is in communication with a computer system to receive, from the room transceiver, the patient chart request specifying the patient, to verify that the patient specified in the patient chart request is associated with the room transceiver from which the patient chart request is received (paragraph 25 discloses a wireless network to inform personnel receiving the transmitted physiological parameters at a remote location, the exact location of a patient, person, or physical object, in a room within a building, such as a hospital; paragraph 33 discloses wirelessly transmitting signals such as warning signals, patient identity, patient room number to a portable RF receiver), 
to retrieve the electronic patient chart by querying an electronic database for the patient specified by the patient chart request, the electronic database electronically associating a plurality of electronic patient charts and a plurality of patients including the patient specified by the patient chart request, and to provide the electronic patient chart to the room transceiver, wherein the computer system retrieves and provides the electronic patient chart in response to the verifying that the patient specified in the patient chart request is associated with the room transceiver from which the patient chart request is received (paragraph 33 discloses an RF receiver is associated with a display unit to enable the measure physiological parameters of the person to be analyzed and/or monitored by qualified personnel and where the transmitter unit wirelessly transmits the measured parameters or signals associated (such as warning signals, patient identity, patient room number) to a portable RF receiver unit such as a PDA or laptop computer to notify medical personnel of a patient’s condition and location; paragraph 56 discloses a server that maintains a record of the patients medical history).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Chaco to further include a transponder which includes an electronic circuit or unit that is detachably coupled to a transducer affixed to an animate body for measuring a physiological or biological parameter, the transducer wirelessly transmitting the measured parameter to a remote receiver station as disclosed by Evanyk.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Chaco in this way to provide the measurements of a patient in a hospital room or elsewhere where the vital signs are under constant review by qualified personnel (Evanyk:  paragraph 12). 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
in response to the patient chart request specifying the patient, wirelessly receiving the electronic patient chart transmitted via the wireless network from the room transceiver (column 2, lines 13 – 28 discloses ergonomic graphical user interfaces for displaying medical record information obtained from various sources within handheld devices; column 5, lines 1 – 15 discloses a data processing system implemented in a hospital or other medical facility and includes a central server that is configured to obtain patient data from various sources, reformat the data for display within the displays of the handheld devices, and serve the reformatted data to the handheld devices; column 6, line 60 through column 7, line 19 discloses a list of patient names for which a user wishes to access data and includes, but is not limited to, various clinical data, a patient name, and hospital room number).  
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein..  

Claim 17: Chaco, Evanyk, and Ying teach the memory device of claim 16. Chaco teaches a device wherein the operations further comprise: displaying the electronic patient chart (column 3, lines 34 – 39 discloses a plurality of remote stations includes control stations, patient stations, and staff stations and the central processing means includes means for directing audio, visual, and data signals transmitted to control stations; column 7, lines 41 – 67 discloses a memory card which is a portable database of information that contains identifying and other information about a patient at the hospital including patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart and may be used to access more detailed information on a patient’s bedside station; and column 19, lines 38 – 49 where Chaco discloses a patient card which is defined as a portable patient database and includes patient identifying information, allergies, blood type, chronic conditions, and medications which can be equated to a patient medical chart).  

Claim 18: Chaco, Evanyk, and Ying teach the memory device of claim 16. 
Chaco and Evanyk fail to explicitly teach the following limitations met by Ying as cited:
wherein the operations further comprise: modifying the electronic patient chart (column 7, lines 28 – 40 discloses GUI control, when activated by a user, displays information about new clinical data for patients displayed within the GUI, and the GUI control may also be configured to display other updated information). 
The motivation to combine the teachings of Chaco, Evanyk, and Ying is discussed in the rejection of claim 1, and incorporated herein.

Claim 19: Chaco, Evanyk, and Ying teach the memory device of claim 16. Chaco teaches a device wherein the operations further comprise: receiving an input to the electronic patient chart (column 10, lines 48 – 65 which discloses an input device where the caregiver can use a terminal to input patient information).  

Claim 20: Chaco, Evanyk, and Ying teach the memory device of claim 16. Chaco teaches a device wherein the identification signal comprises a scanned bar code (column 20, lines 30 – 65 discloses a bar-code, obtained directly from the patient station, indicating patient room number).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ballantyne et al. (U.S. Patent Number 5,867,821) discloses a method and apparatus for electronically accessing and distributing personal health care information in hospitals and homes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626